Citation Nr: 0840165	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-14 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to November 7, 
2003 for the assignment of a 30 percent rating for the 
service-connected residuals of a crush injury to the left 
hand with tendon repair and resultant nerve damage.

2.  Entitlement to service connection for an abdominal muscle 
strain or tear, claimed as secondary to the service-connected 
residuals of a crush injury to the left hand.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1962 to May 1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from December 2004 and August 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

Prior to the December 2004 rating decision on appeal, the RO 
issued a rating decision in March 2004 that denied the 
veteran's November 7, 2003 claim for an increased rating for 
the service-connected residuals of a crush injury to the left 
hand, which was rated as 10 percent disabling.  The veteran's 
Notice of Disagreement (NOD) with that determination was 
received at the RO in April 2004.  

The December 2004 rating decision granted an increase to 20 
percent for the service-connected residuals of a crush 
injury, effective from November 7, 2003.  As the increase was 
not a complete grant of benefits on appeal, the RO properly 
issued a Statement of the Case (SOC) in February 2005.  The 
veteran disagreed with the effective date of the increase, 
and submitted an NOD in this regard in January 2005.  In 
February 2005, the RO received his VA Form 9, substantive 
appeal as to the increased rating issue.  An SOC addressing 
the effective date issue was issued in September 2005 and the 
veteran perfected this appeal with a statement accepted by 
the RO in lieu of a VA Form 9 in May 2006.  

In March 2005, the veteran testified regarding the increased 
rating issue at a personal hearing held at the RO.  At the 
hearing, the veteran testified that the assignment of a 30 
percent rating for the service-connected crush injury would 
satisfy his appeal as to the increased rating issue.  A 
transcript of the hearing is associated with the claims file.  

The August 2005 rating decision denied service connection for 
stomach muscle strain and entitlement to a TDIU.  The veteran 
appealed that determination and perfected appeals as to these 
issues with a statement accepted by the RO in lieu of a VA 
Form 9 in May 2006.  

Meanwhile, the RO issued a rating decision in April 2006 that 
further increased the disability rating for the service-
connected residuals of a crush injury to the left hand to 30 
percent, effective from November 7, 2003.  Based on the 
veteran's March 2005 RO testimony, this increase to 30 
percent satisfies the veteran's increased rating claim and it 
is not in appellate status at this time.  Nevertheless, the 
veteran continues to maintain that the effective date of the 
increased rating (from 10 to 30 percent) should be prior to 
November 7, 2003.  As such, the RO issued a subsequent SOC in 
April 2008 which readdressed the earlier effective date issue 
given the increase from 20 to 30 percent.  The veteran's VA 
Form 9 was received at the RO in May 2008.  

The veteran testified at a second personal hearing at the RO 
in July 2008.  A transcript of his testimony is associated 
with the claims file.  

The issues of entitlement to a TDIU, and service connection 
for an abdominal muscle tear or strain, claimed as secondary 
to the service-connected crush injury are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a March 1992 decision, the Board denied entitlement to 
a disability rating in excess of 10 percent for the service-
connected residuals of a crush injury to the left hand.  

2.  A February 2001 RO rating decision confirmed and 
continued the prior Board denial for an increased rating; 
notice of that decision was sent to the veteran in March 
2001, but the veteran did not initiate an appeal of that 
decision and it became final.

3.  On November 7, 2003, the RO received the veteran's claim 
for an increased rating for the service-connected residuals 
of a crush injury to the left hand.  

4.  An April 2006 rating decision granted an increased rating 
to 30 percent for the service-connected residuals of a crush 
injury to the left hand, effective from November 7, 2003.  

5.  Between February 2001 and November 7, 2003, there was no 
communication from the veteran that could be construed as a 
claim, formal or informal, for an increased rating for the 
service-connected residuals of a crush injury to the left 
hand.  

6.  An increase in disability regarding the service-connected 
residuals of a crush injury to the left hand was not 
factually ascertainable within the one year period prior to 
November 7, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to November 7, 2003, 
for the assignment of an increased rating to 30 percent for 
the service-connected residuals of a crush injury to the left 
hand have not been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 
3.151(a), 3.400 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the underlying increased rating claim by letter 
dated in January 2004.  This letter did not specifically 
address the assignment of disability ratings or effective 
dates; however, a subsequent letter was sent to the veteran 
in April 2006 that cured the defect by providing specific 
notice of how VA assigns effective dates and disability 
ratings.  This information was reiterated in a subsequent 
letter sent to the veteran in April 2007.

Although the correct notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an August 2008 supplemental 
statement of the case, following the provision of the most 
recent notice.  The veteran has not alleged any prejudice as 
a result of the untimely notification, nor has any been 
shown.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Effective Date

The veteran seeks an earlier effective date for the 
assignment of a 30 percent rating for the service-connected 
residuals of a crush injury to the left hand.  Service 
connection for that disability was initially granted shortly 
after discharge from service, and a 10 percent rating was 
assigned, effective from May 22, 1964, the day following 
discharge from service.  The veteran has always maintained 
that the 10 percent rating should be higher.  

The 10 percent rating was confirmed and continued in rating 
decisions dated December 1964 and August 1970.  The veteran 
did not timely appeal either of those determinations and they 
became final.  

The issue of an increased rating for the residuals of a crush 
injury to the left hand was initially before the Board on 
appeal from a May 1991 rating decision that confirmed and 
continued the previously assigned 10 percent rating.  The 
Board denied the veteran's claim on appeal in a March 1992 
decision.  

Another increased rating claim was denied by RO decision in 
February 2001.  Notice of that decision was provided to the 
veteran in March 2001; he did not timely appeal that 
determination and it became final.  

There is no correspondence from the RO or the veteran between 
the date of the March 2001 notice letter and the most recent 
claim for increase, that was received at the RO on November 
7, 2003.  Similarly, there is no medical evidence showing the 
level of severity of the service-connected residuals of a 
crush injury to the left hand during that same time frame.  

The effective date for a grant of service connection for 
disability compensation is the "day following separation 
from active service or date entitlement arose if claim is 
received within 1 year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later."  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2)(i).

For increased ratings in particular, the effective date of an 
award will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  In 
making this determination all of the evidence, including that 
received prior to previous final decisions must be 
considered.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  

The fact that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application.  Washington v. Gober, 10 Vet. App. 391, 393 
(1997).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.152.  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA. 38 C.F.R. § 
3.1(r).  An informal claim is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).

VA is required to look to all communications from the 
appellant which may be interpreted as applications or claims 
- formal and informal - for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. § 
3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA, or 
evidence from a private physician, will be accepted as an 
informal claim for benefits.  In the case of examination by 
VA, the date of examination will be accepted as the date of 
receipt of a claim.  The provisions of the preceding sentence 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  In the case of evidence from a private 
physician, the date of receipt of such evidence by VA will be 
accepted as the date of the claim.  Id.

The rating decision dated February 2001 was not appealed and 
it became final.  There is no communication or medical 
evidence in the claims file that could be construed as a 
claim, formal or informal, for an increased disability rating 
for the service-connected residuals of a crush injury to the 
left hand, between the March 2001 notice of the February 2001 
rating decision and receipt of the veteran's claim for 
increase on November 7, 2003.  

It is not factually ascertainable that an increase in 
disability occurred during the year prior to November 7, 
2003, and as such, the earliest possible effective date is 
November 7, 2003 for the increase to 30 percent for the 
service-connected residuals of a crush injury to the left 
hand.  

The veteran maintains, however, that his residuals of a crush 
injury to the left hand have been getting worse for years and 
as the claims file reflects, he has been filing claims for an 
increased rating since the initial grant of service 
connection.  The veteran asserts that because he has always 
maintained that his service-connected residuals of a crush 
injury to the left hand was under rated, the currently 
assigned 30 percent rating should be assigned since the 
effective date of service connection, in May 1964.  The 
credibility of the veteran is not in doubt; however, the 
veteran had the opportunity to appeal prior decisions and he 
did not do so (other than the May 1991 rating decision that 
was ultimately denied by the Board, but not thereafter 
appealed to the Court of Appeals for Veterans Claims).  To 
some extent, the veteran appears to be raising an argument 
couched in equity.  Although sympathetic to the appellant, 
the Board is nonetheless bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  This case has been decided based on application of 
the law to the pertinent facts, which are not in dispute.  
See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must 
interpret the law as it exists, and cannot extend benefits 
out of sympathy for a particular claimant].

The preponderance of the evidence is against the claim for an 
effective date prior to November 7, 2003, for the increase in 
VA compensation; there is no doubt to be resolved; and an 
earlier effective date is not assignable.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  


ORDER

The appeal for an effective date prior to November 7, 2003 
for the assignment of a 30 percent rating for the service-
connected residuals of a crush injury to the left hand is 
denied.  


REMAND

The veteran seeks service connection for an abdominal muscle 
tear or strain, claimed as secondary to the service-connected 
crush injury to the left hand.  He maintains that the 
weakness of his left hand led to overuse of his right hand 
and side, which ultimately caused a tear or strain in his 
right abdominal wall.  

At a May 2005 VA examination of the stomach, the veteran 
explained that his abdominal wall injury resulted from 
overuse of the right side because the use of his left side 
was limited by the service-connected residuals of a crush 
injury to the left hand, including weakness, pain and 
numbness.  The examiner noted an impression of abdominal wall 
pain, and indicated, with certainty, that the problem was not 
coming from his gastrointestinal tract; however, he was 
unable to determine the cause f the pain and no diagnostic 
tests were available to him.  

At an August 2005 VA muscles examination, the examiner noted 
some definite thickening of the stomach muscles on the right 
with what felt like scar tissue formation compared to the 
left.  The examiner opined, with confidence, that the limited 
use of the left hand was probably not the reason that he 
strained his stomach muscles.  The examiner further opined, 
"Rather, if his hands had been stronger and he would have 
been able to hold onto the bag that caused this injury he may 
have even injured these muscles worse than he has."  The 
examiner concluded that it was less likely than not that the 
stomach injury that he suffered was a result of his residual 
hand problems.  

At a VA examination in November 2005, the veteran explained 
that his problem regarding the abdominal wall or abdominal 
musculature had been ongoing since the late 1980's.  On 
inspection, the veteran had a thickening of the right side of 
his abdominal area compared to the left side.  The examiner 
indicated that it was obviously more than a strain, and 
recommended that the veteran undergo computerized tomography 
(CT) or magnetic resonance imaging (MRI) of his abdomen to 
view exactly what abnormality he had.  

Significantly, none of the above examiner's opined as to the 
likelihood that the service-connected residuals of the crush 
injury to the left hand may aggravate the right abdominal 
wall injury.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

The term "disability" as used in 38 U.S.C.A. § 1110, refers 
to impairment of earning capacity, and such definition of 
disability mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Thus, 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The RO has not yet considered whether the veteran's right 
abdominal wall disability has been aggravated by his service-
connected residuals of a crush injury to the left hand, and, 
if so, the level of disability attributable to aggravation 
must be determined.  In order to determine these questions, a 
VA examination is necessary.

The issue of entitlement to a TDIU is inextricably 
intertwined with the issue of entitlement to service 
connection for abdominal wall muscle tear or strain.  Thus, 
the veteran's TDIU claim must be deferred pending the outcome 
of his other claim.  See Holland v. Brown, 6 Vet. App. 443 
(1994).  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from 
the veteran, obtain and associate with the 
claims file all private treatment records 
of the veteran pertinent to the remaining 
issues on appeal that have not been 
previously secured.  Also obtain and 
associated with the claims file all VA 
records pertinent to the veteran's claim.

2.  Schedule the veteran for a VA 
examination by an appropriate specialist 
to determine the current nature and likely 
etiology of the claimed abdominal wall 
muscle tear or strain.  All indicated x-
rays and laboratory tests should be 
completed, particularly a computerized 
tomography (CT) scan and/or an magnetic 
resonance imaging (MRI) do determine the 
exact disability of the right abdominal 
wall from which the veteran suffers.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner should 
provide specific comments as to any 
relationship between the veteran's 
service-connected residuals of a crush 
injury to the left hand, and any current 
right abdominal wall disability including, 
but not limited to a muscle tear or 
strain.  The examiner should indicate if 
the veteran's service-connected residuals 
of a crush injury to the left hand 
aggravates any current abdominal wall 
disability, including, but not limited to 
a muscle tear or strain, and, if so, what 
level of disability is attributable to 
aggravation.  A complete rationale should 
accompany all opinions expressed.

3.  If, and only if, the service-connected 
residuals of a crush injury to the left 
hand are shown to aggravate the disability 
of the abdominal wall muscles, then the VA 
examiner should opine as to whether the 
service-connected disabilities alone, 
without consideration of his non-service-
connected disabilities and age, render him 
unable to secure or follow a substantially 
gainful occupation, taking into account 
his education and employment background.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
opinions.

4.  Then, readjudicate the veteran's 
claims for entitlement to service 
connection for an abdominal wall muscle 
tear or strain, and entitlement to a TDIU.  
If any decision remains adverse to the 
veteran, provide the veteran with a 
supplemental statement of the case and 
allow an appropriate opportunity for 
response thereto. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


